Stayton, Associate Justice.
This action was brought to recover on a liquor dealer’s bond, several breaches of which are alleged. Leave to make and file a statement of facts within ten days after the adjournment of the term was given, but the statement found in the record was not filed until after the expiration of that time, and it, therefore, can not be considered. The assignments of error relate to the charges given, which refer to the facts necessary to be shown to entitle the appellant to a recovery and to the extent of recovery that might be had were these facts shown to exist. There was a verdict for the defendants.
There is no matter presented by the assignments which can be considered in the absence of a statement of facts.
Even if it were true that the charges given, as abstract propositions of law, were incorrect, a matter which we need not consider, this would be no sufficient reason to authorize a reversal of the judgment, unless it appeared from the record that some injury may have resulted therefrom. The answer admits no fact, and we can not know from the record before us that the appellant offered any evidence to sustain the averments of the petition.
This question has been so often ruled upon that it is unnecessary further to consider it. There is no error shown by the rec*606ord rendering it proper or necessary to .reverse the judgment, and it will be affirmed.

Affirmed,

Opinion delivered May 8, 1887.